internal_revenue_service number release date index number ------------------------------------- ----------------------------- ------------------------------------- ---------------------------- ------------------------------------------- ---------------------------------------------------------- re ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number refer reply to cc psi plr-107217-13 date august trust date date date date date date date grantor son adopted children adopted_child individually court state statute state -------------------------------------------------------------------------------------------- --------------------------- -------------------------- --------------------------- ------------------- ---------------------------- ------------------------ ----------------- ------------------------------------ -------------------------------- -------------------------------------------------------------------------------------------- --- ------- -------------------------------------------------------------------------------------------- ----------------------------------------------- ----------------- dear ---------------------------------------------------- this letter responds to your authorized representative’s letter dated date requesting a ruling on the generation-skipping_transfer gst tax consequences of a settlement agreement and judicial construction of a_trust plr-107217-13 the facts submitted and the representations made are as follows on date a date prior to date grantor created and funded trust an irrevocable_trust under article of trust the trustees must pay to charitable organizations described in sec_501 sec_170 and sec_2522 of the internal_revenue_code code the entire net_income of trust until the earlier of date or the death of the last to survive of grantor’s six children and eleven grandchildren who were living on date thus on such date article instructs the trustees to divide trust into as many equal shares as there are living grandchildren of grantor and for any deceased grandchild of grantor an equal share for the collective issue of the deceased grandchild any share created for the collective issue of a deceased grandchild will be distributed outright in equal shares per stirpes the shares created for each living grandchild of grantor will be held in an individual family_trust for that grandchild as beneficiary article paragraph b provides that the trustees of each individual family_trust may make discretionary distributions of principal and net_income to the beneficiary the beneficiary’s parents or guardian spouse or issue upon the beneficiary’s death and subject_to a testamentary special_power_of_appointment held by the beneficiary the trustees are directed to distribute all of the assets of the individual family_trust outright to the issue of the beneficiary per stirpes or if there are no living issue of the beneficiary then to the persons excluding grantor who would be entitled to inherit from the beneficiary under state law if such beneficiary had died intestate in state or if no such persons are living then to organizations described in sec_170 sec_501 sec_2055 and sec_2522 of the code paragraph c of article provides that all trusts created under trust will terminate on the death of the last to survive of the six children and eleven grandchildren of grantor who were living on date paragraph c also provides that t he terms children and issue as used in this trust shall be construed to include an adopted_child or children provided however that if any person adopts more than two children who would qualify as children or issue as used herein the adopted children of such person in excess of two adopted children in the order of date of adoption shall not be construed to be children or issue as used herein under article if any person is under the age of twenty-one when such person becomes entitled to a share of trust the trustees will hold the share in trust subject_to discretionary distributions for such person’s benefit until such person attains twenty-one years of age however if such person dies before attaining twenty-one years of age the share will be distributed outright to the persons excluding grantor who would be entitled to inherit from such person under state law if such person had died intestate in state or if no such persons are living then to organizations described in sec_170 sec_501 sec_2055 and sec_2522 of the code plr-107217-13 on date son one of grantor’s six children simultaneously adopted son’s four step-children adopted children realized that under the terms of paragraph c of article all of the adopted children may not be considered remaindermen of trust on date adopted children executed a binding agreement date agreement under the date agreement in consideration for any claim each adopted_child or the adopted child’s issue may have to a greater share of or interest in trust and to preserve family harmony each adopted_child agreed that the two shares of trust that adopted children would be entitled to under article paragraph c if living upon termination of trust would be divided equally among living adopted children and the issue per stirpes of a deceased adopted_child state statute provides that a trustee may request that a court determine any question arising in the administration of a_trust including a construction on date the trustees of trust petitioned court to construe trust and confirm plan for individual family_trust funding on date on date court held a hearing on the matter on date consistent with the date agreement court ordered that on date trustees establish four individual family trusts one for each adopted_child and fund each of the four individual family trusts with one-half of the asset value of the individual family trusts created for grantor’s other grandchildren the court also stated that the order would not be effective until the trustees obtain a favorable private_letter_ruling from the internal_revenue_service the trustees of trust have represented that there have been no additions to trust after date you have asked for a ruling that the date agreement and court’s judicial construction of trust in the date order will not affect the gst exempt status of trust sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term taxable_termination as the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - a immediately after the termination a non-skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 defines the term taxable_distribution as any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 defines the term direct_skip as a transfer subject_to the federal estate and gift_tax of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust in which all interests are held by skip plr-107217-13 persons or a_trust where no trust distributions including those upon termination may be made to a non-skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in sec_26_2601-1 the provisions of chapter of the code apply to any generation-skipping_transfer made after date under b a of the tax_reform_act_of_1986 and sec_26_2601-1 the gst tax provisions do not apply to any gst_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 of the code sec_26_2601-1 provides that a court-approved settlement of a bona_fide controversy regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement the regulations further provide that a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement within the range of reasonable outcomes in this case trust was irrevocable on date and the trustees have represented that there have been no additions to trust after date the factual situation presented that is the simultaneous adoption of four children by son creates a bona_fide issue regarding the administration of trust and the construction of the terms of trust the date agreement between adopted children plr-107217-13 and the subsequent date court order resolve the issue the date agreement is a product of arm’s length negotiations representing a compromise that reflects the parties’ assessments of the relative strengths of the positions of the various parties and is within the range of reasonable outcomes under the governing instrument and applicable state law based on the facts presented and the representations made we conclude that the requirements of sec_26_2601-1 are satisfied and trust will not lose its gst exempt status except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely __________________ james f hogan chief branch office of associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
